Citation Nr: 0510828	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of being housebound.  


REPRESENTATION

 veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The  veteran indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that he is entitled to special monthly 
compensation based upon being housebound, because his 
service-connected disabilities do not allow him to leave his 
house.  

The veteran is service-connected for the following 
disabilities:  post operative status, stricture and condyloma 
acuminate with marked spasm of the sphincter and reduced 
tone, (hereinafter referred to as impaired sphincter control) 
rated as 60 percent disabling; low back strain with severe 
limitation of motion and degenerative joint disease, rated as 
40 percent disabling; diabetes mellitus, type II, rated as 20 
percent disabling.  Additionally, service connection is in 
effect for epididymitis of the right testicle, a mood 
disorder, peripheral neuropathy or the right foot, and 
peripheral neuropathy of the left foot, each rated as 10 
percent disabling.  A noncompensable evaluation (0 percent) 
is in effect for hemorrhoids.  The combined evaluation is 90 
percent.  Finally, individual employability is effective 
since February 11, 1992.  

Pursuant to 38 U.S.C.A. § 1114(s) (West 2002), special 
monthly compensation is payable for a veteran who is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities will continue throughout his or 
her lifetime.

Special monthly compensation is also payable for a single 
service-connected disability rated as totally disabling, with 
additional service-connected disability independently rated 
at 60 percent, separate and distinct from the totally 
disabling service-connected disability and involving 
different anatomical segments or bodily systems.  Id.  

The record shows that the  veteran underwent a VA aid and 
attendance examination that was received by the RO in January 
2003.  Since such examination, the veteran alleged that his 
service-connected impaired sphincter control has increased in 
severity and now warrants a 100 percent evaluation.  The RO 
has yet to adjudicate the claim for an increased rating.  The 
Board considers the claim of entitlement to an increased 
rating for impaired sphincter control to be inextricably 
intertwined with the claim for SMC by reason of being 
housebound.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The Board notes, for purposes of clarification, that it only 
has appellate jurisdiction over the claim for SMC.  

Additionally, the duty to assist provides that a VA 
examination will be conducted in order to assist in the 
development of the medical evidence needed to resolve a 
claim.  While the veteran was afforded a VA aid and 
attendance/housebound examination in January 2003, the 
examination is inadequate because it does not contain an 
opinion as to whether the service connected disabilities 
preclude the veteran from leaving his home or its immediate 
premises.  Moreover, in light of the veteran's claim that 
impaired sphincter control warrants a 100 percent rating, 
another examination is warranted.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, this matter is remanded to the RO, via the AMC, 
for the following development:  

1.  The  veteran should also be afforded 
a VA examination to determine his whether 
he is permanently housebound as a result 
of his service-connected disabilities, 
and whether his loss of sphincter control 
meets the criteria for a 100 percent 
rating.  The claims folder should be made 
available to, and reviewed by, the 
examiner.  All indicated studies should 
be performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) 
should be completed as well.  

The examiner should express an opinion as 
to whether the veteran is permanently 
confined to his home or its immediate 
premises as a result of his service-
connected disabilities.  The examiner 
should a rationale for this opinion.  

The examiner should also express an 
opinion as to whether there is complete 
loss of sphincter control, and provide a 
rationale for this opinion.

2.  Thereafter, the RO or AMC should 
adjudicate the claim for an increased 
rating for the service-connected impaired 
sphincter control, and re-adjudicate the 
claim for entitlement to SMC by reason of 
being housebound.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  The 
case should be returned to the Board, if 
otherwise in order.  

The  veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



